Citation Nr: 0531342	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-34 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
osteochondroma of the right ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1990 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which increased the veteran's rating for 
osteochondroma of the right ankle to 10 percent, effective 
April 26, 2002.  In October 2003, the RO increased the 
veteran's rating to 20 percent, effective April 26, 2002.  
The veteran requests a higher rating.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in September 2005.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1. VA's duty to assist the veteran in developing all evidence 
pertinent to the claim has been met.

2.  The veteran's osteochondroma of the right ankle is 
predominantly manifested by range of motion in dorsiflexion 
limited to five degrees and plantar flexion limited to 25 
degrees, with lateral instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
osteochondroma of the right ankle have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in April 2002, after the enactment of the VCAA.  

An RO letter dated in December 2003, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the December 2003 letter, VA notified the veteran of his 
responsibility to submit evidence that showed that his 
condition was worse or had increased in severity.  By this 
letter, the veteran was notified of what evidence, if any, 
was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, 
because the October 2003 Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under this circumstance, the Board is satisfied that 
the appellant has been adequately informed of the need to 
submit relevant evidence in his possession.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the October 2003 statement of the case and July 
2004 supplemental statement of the case provided guidance 
regarding the evidence necessary to substantiate his claim.  
The Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

Factual Background

In the veteran's April 2002 claim for an increased rating for 
his right ankle disability, he argued that his condition had 
increased in pain and he had lost some mobility in his right 
ankle.

In August 2002, the veteran underwent a VA examination.  He 
reported that his pain was accompanied by stiffness, weakness 
and instability of the right ankle.  It was exacerbated by 
any pressure placed on the right ankle, to include standing, 
walking or ascending and descending stairs.  He was unable to 
run.  The condition affected his daily activities as a 
student in that he had difficulty ambulating between classes.  
Physical examination revealed no evidence of edema, effusion, 
instability, weakness, redness, heat or abnormal movement of 
the right ankle.  There was no deformity of the right ankle 
and no tenderness to palpation on the lateral aspect of the 
right ankle.  Range of motion of the right ankle in 
dorsiflexion was to 10 degrees.  Plantar flexion was to 35 
degrees.  Pain began at five degrees on dorsiflexion and at 
20 degrees on plantar flexion.  Pain was visibly manifested 
on motion of the right ankle.  On acute flare-ups of pain, 
there was probably 25 percent less range of motion; however, 
the VA examiner could not give exact degrees of range of 
motion because it was not feasible.  Ankle reflex was intact.  
There was a right-sided weightbearing abnormality of the gait 
secondary to right ankle pain.  X-ray of the right ankle 
revealed mild soft tissue swelling associated with mild to 
moderate degenerative arthritis and moderate but limited or 
focal hyperostosis level tibiofibular juncture, the 
interosseus aspect, apparently dystrophic and most likely a 
sequela of an old injury.  The diagnosis was postoperative 
residuals, status post right ankle fracture repair and 
excision of osteochondroma with degenerative arthritis, and 
limited range of motion of the right ankle.

In his October 2002 notice of disagreement, the veteran 
argued that his right ankle disability encumbered him from 
many jobs and physical activities.

In October 2003, the veteran testified before a hearing 
officer at the RO.  He stated that he was not currently 
working, but his ankle bothered him at home because he had 
pain while climbing the stairs.  In addition, he was not able 
to play sports or run as he used to.  When he used his ankle 
repetitively, it made the pain worse.  Further, he believed 
that his range of motion at the time of the hearing was more 
limited than the range of motion found during his August 2002 
VA examination.

In June 2004, the veteran underwent a VA examination, wherein 
he reported having daily pain in his right ankle for the past 
four or five years.  The pain lasted all day.  He had more 
pain with prolonged standing, prolonged walking, and going up 
and down a flight of stairs.  He also stated that he could 
not run or jog.  He denied swelling of the right ankle, but 
had periodic buckling or giving out of the right ankle.  The 
pain in his right ankle interfered with his daily activities.  
He also stated he had a lack of endurance and chronic fatigue 
occurring on a daily basis.  He no longer wore the elastic 
brace for his ankle because it did not relieve his pain.  He 
did not use a cane or a walker for assistance.  Physical 
examination revealed a range of motion of the right ankle in 
dorsiflexion to five degrees.  Plantar flexion of the right 
ankle was limited to 25 degrees.  There was laxity to 2+ 
involving the right ankle with some lateral instability.  
There were also crepitations of 2+ involving the right ankle.  
Pain in the right ankle began at six degrees of dorsiflexion 
and ended at five degrees.  Pain in the right ankle began at 
30 degrees of plantar flexion and ended at 25 degrees.  There 
was no ankylosis of the right ankle.  There was no edema of 
the right ankle, but there was some mild to moderate 
weakness.  On acute flare-ups of pain, there was 50 percent 
less range of motion of the right ankle.  There were 
objective signs of fatigability.  There was decreased range 
of motion of the right ankle on repetitive motion times five, 
with dorsiflexion decreased to 2 degrees and plantar flexion 
decreased to 15 degrees.  The examiner noted that the pain of 
the right ankle had a major functional impact and the 
functional impact was moderately severe.  There was also lack 
of endurance and chronic fatigue and weakness on repetitive 
motion of the right ankle.  There was mild gait abnormality 
and mild weightbearing abnormality due to recurrent pain and 
laxity and weakness of the right ankle joint.  X-rays of the 
right ankle revealed degenerative changes secondary to 
trauma.  The diagnosis was traumatic degenerative joint 
disease involving the right ankle with mild to moderate 
limitation of motion involving the right ankle and with mild 
to moderate instability involving the right ankle, status 
post surgical excision of osteochondroma involving the right 
ankle, associated with rheumatoid arthritis.

VA outpatient medical records dated from March 2004 to August 
2005 show that the veteran was treated for complaints of 
right ankle pain.  No particular findings of the right ankle 
were noted.

During the veteran's September 2005 travel board hearing, he 
testified that he had two separate disabilities of the right 
ankle.  His representative argued that the veteran had 
limitation of motion of the right ankle and also had 
instability of the right ankle and should be rated separately 
for the two disabilities.  The veteran also stated that he 
was a courier for many years, which included lifting 
approximately 20 to 50 pounds repetitively.  He was no longer 
able to perform this work because of the instability of his 
ankle and the pain.  He stated that he received Social 
Security Administration (SSA) Disability benefits, but the 
award was for a disability other than his right ankle 
disability.  On a regular day, he would take walks, but he 
could no longer take walks because of his ankle.  He also has 
trouble navigating stairs in his house.  Further, when his 
bones rubbed together, it caused him to have pain in his 
right ankle of an eight on a scale of one to 10.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, Part 4 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

5010
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005)

The shoulder, elbow, wrist, hip, knee, and ankle are 
considered major joints; 38 C.F.R. § 4.45 (2005)

5003
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.). 
When however, the limitation of motion of the 
specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 
10 pct is for application for each such major joint 
or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic 
code 5003. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 
In the absence of limitation of motion, rate as 
below:

With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint 
groups, with occasional incapacitating 
exacerbations
20

With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint 
groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

5270
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º

38 C.F.R. § 4.71, Diagnostic Code 5270 (2005)

5271
Ankle, limited motion of:

Marked
2
0

Moderate  
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005)

5272
Subastragalar or tarsal joint, ankylosis of:

In poor weight-bearing position  
2
0

In good weight-bearing position
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5272 (2005)

5273
Os calcis or astragalus, malunion of:

Marked deformity
2
0

Moderate deformity  
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5273 (2005)

5274
Astragalectomy  
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5274 (2005)

After review of the medical evidence of record, the Board 
finds that an evaluation in excess of 20 percent for the 
veteran's right ankle disability is not warranted.  As such, 
the Board notes that the rating criteria require ankylosis of 
the ankle to meet the criteria for an evaluation in excess of 
20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2005).  
According to the June 2004 VA examiner, the veteran did not 
have ankylosis of the right ankle.  Therefore, the veteran 
does not meet the criteria for an evaluation in excess of 20 
percent.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

The Board notes that the veteran argues that he has 
limitation of motion of the right ankle and instability of 
the right ankle and should be rated separately for each 
disability.  Although the veteran was diagnosed with 
instability of the right ankle and is shown to have marked 
limitation of motion of the right ankle, the rating criteria 
for disabilities of the ankle do not provide for separate 
ratings for instability and limitation of motion of the 
ankle.  In addition, the veteran does not have malunion of 
the os calcis or astragalus and he did not have an 
astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5273, 
5274.  As no other diagnostic code related to an ankle 
disability pertains to instability of the ankle, the Board 
finds that a separate evaluation for the veteran's 
instability of the right ankle is not warranted. 




ORDER

Entitlement to an evaluation in excess of 20 percent for 
osteochondroma of the right ankle is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


